MEMORANDUM **
Jose Saldana-Rangel appeals the 66-month sentence imposed following his guilty plea to illegal re-entry of a deported alien in violation of 8 U.S.C. § 1326(a). Saldana-Rangel contends that his sentence should be limited to two years under Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), because the indictment did not charge him with, nor did he admit, the fact that formed the basis for sentencing him above Section 1326(a)’s two-year maximum: that he was deported after having been convicted of an aggravated felony. Saldana-Rangel, who states that he raises the issue in order to preserve it for habeas relief or Supreme Court review, acknowledges that his argument is foreclosed by United States v. Pacheco-Zepeda, 234 F.3d 411 (9th Cir.2000) (amended).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.